Order filed April 16, 2021




                                       In The


        Eleventh Court of Appeals
                                     __________

                                No. 11-21-00056-CV
                                    __________

 IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY


                             Original Mandamus Proceeding


                                      ORDER
       Relator, Liberty County Mutual Insurance Company, has filed in this court an
emergency motion to stay in conjunction with an original mandamus proceeding.
These matters relate to an order entered on April 14, 2021, by the 35th District Court
of Brown County in Cause No. CV1908341. In the order, the Honorable Michael L.
Smith denied Relator’s motion to restyle the case for presentation to the jury. In its
motion to restyle, Relator (1) requested that, for purposes of the jury trial, the style
of the case be altered to delete the insurance company’s name and (2) sought “in
limine” relief regarding the matter of insurance coverage being mentioned to the
jury. See Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006).
        According to Relator, the underlying case is set for jury selection on April 20,
2021. Pursuant to TEX. R. APP. P. 52.10(b), this court grants the motion for
temporary emergency relief and hereby orders that all actions and proceedings in the
cause below be temporarily stayed pending further order of this court or final
disposition of this mandamus proceeding.
        Furthermore, pursuant to TEX. R. APP. P. 52.4, this court requests that a
response to Relator’s petition for writ of mandamus be filed on or before April 30,
2021.


                                                      PER CURIAM


April 16, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2